Phillips testified that appellant pointed out the Buick car and told witness he could use it: appellant's evidence was that he told Phillips that Webb said Phillips could use the Buick. On this difference in the testimony appellant bases his argument for rehearing. The jury was at liberty to accept Phillips' version of the matter which they evidently did. This being true the state's case seems supported and we think under the circumstances this court would not be justified in disturbing the verdict.
The motion for rehearing is overruled.
Overruled.